Citation Nr: 1017458	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for facial numbness and tingling, claimed as 
due to dental treatment received at a VA Medical Center.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and A.D.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of dental treatment at a VA 
Medical Center. 

The Veteran presented testimony at a personal hearing in 
April 2008 before the undersigned Acting Veterans Law Judge.

In an August 2008 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2009 Order, the Court remanded the claim 
to the Board for readjudication in accordance with a Joint 
Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for facial 
numbness and tingling resulting from the extraction of the 
root of a tooth.  Specifically, he asserts that while he gave 
his written consent for the initial dental procedure for the 
extraction of a tooth, he did not give written consent to an 
additional procedure required for the extraction of the root 
of the tooth that broke off during the attempted extraction 
of the tooth.  Moreover, the Veteran asserts that had the 
risks of the root extraction been described to him, he would 
not have consented to the additional procedure.  

The record reflects that on January 23, 2003, the Veteran 
underwent a dental procedure at a VA Medical Center intended 
to extract tooth number 15.  The extraction was complicated 
when an attempt was made to remove the palatal root tip 
(oriented towards the mesial arch) and the root tip was lost 
beyond view, ostensibly into the maxillary sinus.  X-ray 
examination revealed that the root tip was distal and 
posterior to the apex of tooth number 15.  According to the 
operative report, the Veteran consented to an additional 
procedure intended to retrieve the palatal root tip, which 
required that he be under local anesthesia.  It is not clear 
from the operative report whether the Veteran gave this 
consent in writing.

A February 2007 VA opinion clearly demonstrates that the 
Veteran sustained additional disability (bone loss from the 
extraction and parasthesia) as a result of the attempt to 
extract the root tip, but concluded that these were possible 
outcomes that were discussed when informed consent was 
obtained.

38 U.S.C.A. § 1151 (West 2002) provides for payment of 
compensation to a Veteran who has incurred an additional 
disability or aggravation of an existing disability as the 
result of VA hospital care, medical or surgical treatment, 
examination, or vocational rehabilitation and not the result 
of willful misconduct of the Veteran.  38 U.S.C.A. § 1151.  
The evidence must show that there was "carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault" by VA that resulted in the 
additional disability, or that the disability was proximately 
caused by an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151(a)(1)(A), (B); see 38 C.F.R. §§ 3.358, 3.361 (2009).  

One way to establish negligence on the part of VA in 
furnishing medical care or surgical treatment is to show that 
the patient did not provide informed consent for the 
treatment or procedures.  See 38 C.F.R. § 3.361(d)(1)(ii).  
Section 3.361(d) states that consent may be express (i.e. 
given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b), as in 
emergency situations.  The informed consent process must be 
appropriately documented in the medical record.  38 C.F.R. 
§ 17.32(d)(1).

38 C.F.R. § 17.32(d)(1), however, additionally provides that 
signature consent is required for all diagnostic and 
therapeutic treatments or procedures that require anesthesia.  
38 C.F.R. § 17.32(d)(1)(ii).  In addition, if there is a 
change in the patient's condition that might alter the 
diagnostic or therapeutic decision, the consent is 
automatically rescinded.  38 C.F.R. § 17.32(d)(2).

Thus, one way to establish negligence by VA in furnishing 
medical care is to show that the medical care furnished 
caused the additional disability and that VA furnished the 
hospital care without the Veteran's informed consent.  
38 C.F.R. §3.361(d)(1)(ii).  Indeed, absent informed 
signature consent, VA is deemed to have acted negligently in 
causing the additional disability.  See Look v. Derwinski, 2 
Vet. App. 157, 161-62 (1992); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); Ashley v. Derwinski, 2 Vet. App. 62, 66 
(1992).

As noted above, the extraction of the palatal root tip 
required that the Veteran be placed under local anesthesia, 
requiring that VA obtain his informed consent in writing.   
See 38 C.F.R. § 17.32(d)(1)(ii).  While the record reflects 
that the Veteran gave his consent to the procedure intended 
to extract the palatal root tip, there is no signature 
informed consent of record.  However, no attempt to obtain a 
copy of any signature informed consent has yet been made.  
Accordingly, the Board finds that a remand is necessary, in 
order to attempt to obtain a copy of the Veteran's signature 
informed consent for the January 23, 2003, dental procedure 
intended to extract the palatal root tip of tooth number 15.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file the 
Veteran's signature informed consent for the 
January 23, 2003, dental procedures intended 
to extract tooth number 15 and the palatal 
root tip of tooth number 15.  If copies of 
his signature informed consent for both 
procedures cannot be found, such must be 
documented within the record.

2.  Then, readjudicate the Veteran's claim 
of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for facial 
numbness and tingling, claimed as due to 
dental treatment received at a VA Medical 
Center.  If action remains adverse, issue a 
supplemental statement of the case.  Then, 
return the case to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

